DETAILED ACTION
Claims 1-12 are pending.
The Office Action is responsive to the communication filed on 8/16/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to Eubelen not teaching or suggesting the emitter and receiver and corresponding limitations.  In the current rejection, Sasaki is utilized to teach the emitter and receiver and corresponding limitations.

Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.  

Regarding claims 1-6, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Dependent claims 2-6 depend, directly or indirectly, from independent claim 1.  The Examiner respectfully disagrees.  The cited prior art describe the claim limitations as briefly outlined below and as described in the rejection of claim 1 below.
wherein the sensor controller comprises an activation detection processing unit that detects a person or an object, and (Applicant’s arguments are directed to Eubelen not teaching or suggesting an activation detection processing unit and a protection detection processing unit; Examiner respectfully disagrees; Eubelen describes a sensor 8 with a microwave detector 10 and an infrared curtain detector 12; If Applicant intends for the activation detection processing unit and the protection detection processing unit to have a particular meaning, Examiner recommends amending the claim to state the same; Eubelen: see the microwave detector 10 as illustrated in figure 1 and as described in paragraphs 0029, 0030; “To overcome this problem, the invention suggests the following approach: the microwave detector 10 can use a Doppler signal in two ways: process the parallel traffic rejection algorithm to obtain the pattern A. Use simultaneously the normal Doppler detection algorithm to obtain detection pattern B. The IR detector 12 is covering pattern C. The sensor 8 can be programmed to behave as follows:” paragraph 0042)
a protection detection processing unit that has a higher detection sensitivity for the person or the object than the activation detection processing unit, (Eubelen: see the infrared 
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

With respect to claims 7-12, the applicant generically argues that claims are clearly patentable over the combination of the cited prior art.  The Examiner respectfully disagrees.  The cited prior art describes the limitations of the claims as described above with respect to the independent claims and as further described below with respect to the rejections of the claims.  Accordingly, applicant’s generic arguments are not persuasive since the cited prior art describes the limitations in the claims.

For at least these reasons, the rejection of the claims is maintained.



Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  "a stationary object detection time" is ambiguous as to the metes and bounds of the limitation.  In particular, it seems as if Applicant amended claims 6 and 11 to indicate that there is a first stationary object detection time in the detection by the protection detection processing unit and a second stationary object detection time in the detection by the activation detection processing unit.  In other words, there are two different stationary object detection times.  However, the claim language does not provide for the clear distinction between the two stationary object detection times.  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., a first stationary object detection time and a second stationary object detection time; or a protection stationary object detection time and an activation stationary object detection time).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Application Publication No. 2006/0187037 (Eubelen) in view of U.S. Patent Application Publication No. 2004/0160318 (Sasaki).


Claim 1:
The cited prior art describes an automatic door sensor, comprising: (Eubelen: “The present invention relates to a sensor for use with automatic doors according to claim 1 and a method for controlling an automatic door according to claim 11.” Paragraph 0001)
a sensor controller detecting a person or an object based on a signal output from (Eubelen: see the micro-controller 14 connected to the infrared curtain detector 12 as illustrated in figure 1 and as described in paragraph 0030; “Inside the sensor 8, the micro-controller 14 will then only take care of the information from the IR detector 12 when there has been initially a motion detection triggering the output relay to open the door. In this particular case, it is clear that only one single relay is needed. The second one is not necessary. When the movement of a target is detected by the motion detector of the sensor 8, i.e. the microwave detector 10, the IR detector 12 is automatically enabled and will detect even non-moving targets within the door threshold. When the target leaves the door area, both detections end, the sensor 8 is put back into idle mode, where only the microwave detector 10 and thus microwave detection is enabled. Any false detection on the IR detector 12 is ignored.” Paragraph 0035) 

Eubelen does not explicitly describe an emitter and receiver as described below.  However, Sasaki teaches the emitter and receiver as described below.  
a detector that comprises an emitter and a receiver, (Sasaki: see the light emitter 22 and the light receiver 30 as illustrated in figure 4 and as described in paragraphs 0044, 0047)
the detector outputting the signal based on an amount of light that is emitted from the emitter to a detection area and is received by the receiver, (Sasaki: see the processing of the signals by the CPU 50 as illustrated in figure 5 and as described in paragraphs 0054, 0055; “As shown in FIG. 5, the light emitter 22 is driven by a driver circuit 44 in the light emitter-receiver section 20. The light receiver 30 is driven by a driver circuit 46 in the light emitter-receiver section 20. Received-light representative signals outputted from the respective light receiving devices 32a through 32g are amplified in an amplifier circuit 48 in the light emitter-receiver section 20 and applied to control means, e.g. a CPU 50. The driver circuits 44 and 46 are controlled by the CPU 50. A received-radio-wave representative signal from the radio-wave transmitter-receiver section 12 is amplified in an amplifier circuit 52 in the radio-wave transmitting-receiving module 8, and is applied to the CPU 50.” Paragraph 0054; Eubelen: see the infrared curtain detector 12 detecting presence as illustrated in figure 1 and as described in paragraphs 0029, 0030; “The second one is an infrared (IR) based curtain ensuring motion or presence detection by an infrared curtain detector 12 close to the door threshold (surveillance area 20).” Paragraph 0029)
wherein the sensor controller comprises an activation detection processing unit that detects a person or an object, and (Eubelen: see the microwave detector 10 as illustrated in figure 1 and as described in paragraphs 0029, 0030; “To overcome this problem, the invention suggests the following approach: the microwave detector 10 can use a Doppler signal in two ways: process the parallel traffic rejection algorithm to obtain the pattern A. Use simultaneously the normal Doppler detection algorithm to obtain detection pattern B. The IR detector 12 is covering pattern C. The sensor 8 can be programmed to behave as follows:” paragraph 0042)
a protection detection processing unit that has a higher detection sensitivity for the person or the object than the activation detection processing unit, (Eubelen: see the infrared curtain detector 12 as illustrated in figure 1 and as described in paragraphs 0029, 0030; “In the embodiment of FIG. 1, the microwave motion detection will occur first, followed by the IR presence detection when the target reaches the door threshold. Both detectors 10 and 12 have different detection properties and surveillance or detection areas 20 and 22, respectively, that make the overall information received by a micro-controller 14 of the sensor 8 richer. The sensor 8 is provided with a first output 11 and a second output 18 for an automatic door--not shown.” Paragraph 0030; “The sensor 8 can then be configured to provide movement detection on the IR curtain 20, and quasi-presence on the microwave detector 12 by activating a high sensitivity slow movement detection mode.” Paragraph 0036)
wherein the detection area has a special detection area in which detections by  activation detection processing unit and the protection detection processing unit are performed, and (Eubelen: see the surveillance area 20 (i.e., special detection area) that is within the monitoring zone of both the microwave detector 10 and the infrared curtain detector 12 as illustrated in figure 1 and as described in paragraphs 0034, 0035; “As the signals of both detectors 10 and 12 are fed into the micro-controller 14, it is possible to trigger the IR presence detection only when there has been some movements detected by the microwave detector 10. For a single output detector, this approach has the advantage of preventing the sensor 8 from detecting undesired ground variations if nobody has entered the motion detection field (surveillance area 22) first.” Paragraph 0033) 
wherein the sensor controller (Eubelen: “The present invention relates to a sensor for use with automatic doors according to claim 1 and a method for controlling an automatic door according to claim 11.” Paragraph 0001)
outputs results of the detections by the activation detection processing unit and the protection detection processing unit in the special detection area individually. (Eubelen: “If the door operator has two inputs, the infrared curtain detector 12 output signal will then be connected to the motion detection input of the door and the microwave detector 10 will be connected to the safety detection input of the door.” Paragraph 0037; “signals of both detectors 10 and 12 are fed into the micro-controller 14” paragraph 0033)
One of ordinary skill in the art would have recognized that applying the known techniques of Eubelen, namely, a sensor for use with automatic doors, with the known technique of Sasaki, namely, a composite sensor for use with automatic doors, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Eubelen to use various detection techniques for automatic door control with the teachings of Sasaki to use various detection techniques along with other detection for automatic door control would have been recognized by those of ordinary skill in the art as resulting in an improved automatic door control (i.e., using various detectors for automatic door control of Eubelen based on the teachings of using various detectors in Sasaki).

Claim 2:
The cited prior art describes the automatic door sensor of claim 1, 
wherein the detection area further has an activation detection area in which detection is performed only by the activation detection processing unit, and   (Eubelen: see the surveillance area 22 (i.e., activation detection area) that is within the monitoring zone of the microwave detector 10 as illustrated in figure 1; “The first one is a microwave detector 10, well known in the state of the art to be very effective in detecting movement in a quite large surveillance area 22 depending on the radiation pattern.” Paragraph 0029)
the special detection area is disposed closer to a door than the activation detection area. (Eubelen: see the surveillance area 20 (i.e., special detection area) that is within the monitoring zone of both the microwave detector 10 and the infrared curtain detector 12  and the surveillance zone 20 is closer to the door than the surveillance zone 22 as illustrated in figure 1)

Claim 5:
The cited prior art describes the automatic door sensor of claim 1, wherein the sensor controller further comprises: 
a fixed-wall side detection processing unit detecting a person or an object in the vicinity of a fixed wall of the door, (Eubelen: see the trajectories #3 and #4 of the pedestrians moving parallel and close to the door wall as illustrated in figure 2 and as described in paragraphs 0045, 0046; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)
wherein the detection area has 
a third special detection area in which detections by the fixed-wall side detection processing unit and the protection detection processing unit are performed and (Eubelen: see the trajectories #3 and #4 of the pedestrians moving parallel and close to the door wall utilizes the zones 20, 22 as illustrated in figures 1, 2 and as described in paragraphs 0045, 0046; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)
wherein the sensor controller outputs results of the detections by the fixed-wall side detection processing unit and the protection detection processing unit individually or collectively. (Eubelen: “If the door operator has two inputs, the infrared curtain detector 12 output signal will then be connected to the motion detection input of the door and the microwave detector 10 will be connected to the safety detection input of the door.” Paragraph 0037; “signals of both detectors 10 and 12 are fed into the micro-controller 14” paragraph 0033; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)


Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0187037 (Eubelen) in view of U.S. Patent Application Publication No. 2004/0160318 (Sasaki) and further in view of U.S. Patent Application Publication No. 2002/0157314 (Takada).


Claim 3:
Eubelen and Sasaki do not explicitly describe track detection as described below.  However, Takada teaches the track detection as described below.  
The cited prior art describes the automatic door sensor of claim 1, wherein the sensor controller further comprises: 
a doorway detection processing unit detecting a person or an object on a track of the door, (Takada: “In order to achieve the above object, the present invention employs a pair of sensors whose detection areas cross each other on the track or in a space vertically above the track. With such sensors, recognition of an object (e.g. a person) that locates on the track takes place when both of the sensors produce detection signals. Thus, the present invention improves reliability in an object detection operation on the track.” Paragraph 0013)
wherein the detection area has 
a second special detection area in which detections by the doorway detection processing unit and the protection detection processing unit are performed and (Takada: see the check for both auxiliary signals indicating that a person is in the detection areas A1, A2, B1, B2 as illustrated in figure 2 and as described in paragraphs 0052, 0053; “If the door segments 1 are open in the step ST1, follow YES to the step ST2 and judge whether detection signals are produced by only one of the auxiliary sensors 51 (52). Namely, the step ST2 is to judge whether a person or the like has entered the vicinity of the track 10 (the detection areas covered by only one of the auxiliary sensors 51 (52)). If the detection signals come from only one of the auxiliary sensors (follow YES), then a first timer is allowed to start counting (the step ST3). The first timer is equipped in the controller unit 54 and arranged to time out after a predetermined time (e.g. 5 seconds). After the first timer starts the count, the controller unit 54 judges whether detection signals are produced by both of the auxiliary sensors 51, 52 (the step ST4). The situation where detection signals are produced by both auxiliary sensors 51, 52 is understood to indicate the presence of a person or the like at the cross areas 11. In other words, the detection operation in the step ST4 is focused on the cross areas 11, thereby judging whether the person or the like has advanced onto the track 10. If the process follows YES, the door segments 1 are kept in the open state, based on the judgement that a person or the like locates on the track 10 (the step ST5).” Paragraph 0048)
wherein the sensor controller outputs results of the detections by the doorway detection processing unit and the protection detection processing unit individually or collectively. (Takada: see the keep the door open ST5 and close the door ST9 as illustrated in figure 4; “If the process follows YES, the door segments 1 are kept in the open state, based on the judgement that a person or the like locates on the track 10 (the step ST5).” Paragraph 0048; “Once the timer ends its count, a door closure signal is transmitted to the automatic door controller 4 in order to close the door segments 1 (the step ST9).” Paragraph 0050)
One of ordinary skill in the art would have recognized that applying the known technique of Eubelen, namely, a sensor for use with automatic doors, and the known technique of Sasaki, namely, a composite sensor for use with automatic doors, with the known techniques of Takada, namely, automatic door sensor, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Eubelen to use various detection techniques for automatic door control and the teachings of Sasaki to use various detection techniques along with other detection for automatic door control with the teachings of Takada to 

Claim 4:
Eubelen and Sasaki do not explicitly describe open analysis as described below.  However, Takada teaches the open analysis as described below.  
The cited prior art describes the automatic door sensor of claim 3, wherein the sensor controller performs the detection by the protection detection processing unit in the second special detection area only when the door is in a fully-opened position. (Takada: see the check to see if the door is open ST1 as illustrated in figure 4; “To begin with, in the step ST1, the unit 54 judges whether the door segments 1 are open under the operation of the activation sensors. If the door segments 1 are not open, detection signals produced by the auxiliary sensors 51, 52 are cancelled. Accordingly, it is possible to avoid a misoperation which occurs when the auxiliary sensors 51, 52 detect the door segments 1. In addition, while the automatic door is switched on, the auxiliary sensors 51, 52 observe the condition of the floor 12 within the detection areas A1, A2, B1, B2.” Paragraph 0047)
Eubelen, Sasaki, and Takada are combinable for the same rationale as set forth above with respect to claim 3.

Claim 6:

The cited prior art describes the automatic door sensor of claim 1, wherein in the detection by the protection detection processing means, a stationary object detection time, which is time from when a person or an object is detected to when the detected person or object is determined as a stationary object and excluded from a detection target, is longer than a stationary object detection time in the detection by the activation detection processing unit. (Takada: see the first time and the second timer as illustrated in figure 4; “Incidentally, after the process follows YES in the step ST2, the person or the like may have stopped at the same place and have not advanced onto the track 10, or he/she may have moved away from the door segments 1. In this case, the first timer is allowed to start counting in the step ST3, and, in the meantime, the process goes to the step ST4 and the step ST8. Finally, when the first timer times out, the unit 54 closes the door segments 1.” Paragraph 0051; “If the detection signals come from only one of the auxiliary sensors (follow YES), then a first timer is allowed to start counting (the step ST3). The first timer is equipped in the controller unit 54 and arranged to time out after a predetermined time (e.g. 5 seconds).” Paragraph 0048; “The second timer is arranged to time out after a predetermined time (e.g. 3 seconds).” Paragraph 0049)
Eubelen, Sasaki, and Takada are combinable for the same rationale as set forth above with respect to claim 3.


Claims 7-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0160318 (Sasaki) in view of U.S. Patent Application Publication No. 2006/0187037 (Eubelen).


Claim 7:
The cited prior art describes an automatic door system, comprising: (Sasaki: “The present invention relates to a door sensor which detects an object in the vicinity of, for example, an automatic door, and more particularly to a composite door sensor including sensors for detecting an object by means of radio waves and light.” Paragraph 0001)
a sensor controller detecting a person or an object based on a signal output from (Sasaki: see the controller unit 54 as illustrated in figure 3 and as described in paragraph 0045; “FIG. 3 shows a general structure of control blocks in the auxiliary sensor. As illustrated, the auxiliary sensor 5 further comprises a receiver unit 53 which is capable of receiving detection signals from the auxiliary sensors 51, 52, and a controller unit 54, as control means, which controls the opening/closing action of the door segments 1, based on a received signal which is supplied from the receiver unit 53. Specifically, based on the transmission timing of detection signals produced by the auxiliary sensors 51, 52, the controller unit 54 distinguishes whether an object (e.g. a person) locates on the track 10 or whether it is off the track 10 and situates in a vicinity thereof. According to this distinction, the controller unit 54 controls the opening/closing action of the door segments 1.” Paragraph 0045)
a detector that comprises an emitter and a receiver, (Sasaki: see the light emitter 22 and the light receiver 30 as illustrated in figure 4 and as described in paragraphs 0044, 0047)
the detector outputting the signal based on an amount of light that is emitted from the emitter to a detection area and is received by the receiver, (Sasaki: see the processing of the signals by the CPU 50 as illustrated in figure 5 and as described in paragraphs 0054, 0055; “As shown in FIG. 5, the light emitter 22 is driven by a driver circuit 44 in the light emitter-receiver section 20. The light receiver 30 is driven by a driver circuit 46 in the light emitter-receiver section 20. Received-light representative signals outputted from the respective light receiving devices 32a through 32g are amplified in an amplifier circuit 48 in the light emitter-receiver section 20 and applied to control means, e.g. a CPU 50. The driver circuits 44 and 46 are controlled by the CPU 50. A received-radio-wave representative signal from the radio-wave transmitter-receiver section 12 is amplified in an amplifier circuit 52 in the radio-wave transmitting-receiving module 8, and is applied to the CPU 50.” Paragraph 0054)
a door controller  open/close controlling a door based on a result of detection of a person or an object , (Sasaki: “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055; “FIG. 3 shows a general structure of control blocks in the auxiliary sensor. As illustrated, the auxiliary sensor 5 further comprises a receiver unit 53 which is capable of receiving detection signals from the auxiliary sensors 51, 52, and a controller unit 54, as control means, which controls the opening/closing action of the door segments 1, based on a received signal which is supplied from the receiver unit 53. Specifically, based on the transmission timing of detection signals produced by the auxiliary sensors 51, 52, the controller unit 54 distinguishes whether an object (e.g. a person) locates on the track 10 or whether it is off the track 10 and situates in a vicinity thereof. According to this distinction, the controller unit 54 controls the opening/closing action of the door segments 1.” Paragraph 0045)

Sasaki does not explicitly describe an activation detection processing unit and a protection detection processing unit as described below.  However, Eubelen teaches the activation detection processing unit and the protection detection processing unit as described below.  
wherein the sensor controller or the door controller comprises an activation detection processing unit, which detects a person or an object, and (Eubelen: see the microwave detector 10 as illustrated in figure 1 and as described in paragraphs 0029, 0030; “To overcome this problem, the invention suggests the following approach: the microwave detector 10 can use a Doppler signal in two ways: process the parallel traffic rejection algorithm to obtain the pattern A. Use simultaneously the normal Doppler detection algorithm to obtain detection pattern B. The IR detector 12 is covering pattern C. The sensor 8 can be programmed to behave as follows:” paragraph 0042)
a protection detection processing unit that has a higher detection sensitivity for the person or the object than the activation detection processing unit, (Eubelen: see the infrared curtain detector 12 as illustrated in figure 1 and as described in paragraphs 0029, 0030; “In the embodiment of FIG. 1, the microwave motion detection will occur first, followed by the IR presence detection when the target reaches the door threshold. Both detectors 10 and 12 have different detection properties and surveillance or detection areas 20 and 22, respectively, that make the overall information received by a micro-controller 14 of the sensor 8 richer. The sensor 8 is provided with a first output 11 and a second output 18 for an automatic door--not shown.” Paragraph 0030; “The sensor 8 can then be configured to provide movement detection on the IR curtain 20, and quasi-presence on the microwave detector 12 by activating a high sensitivity slow movement detection mode.” Paragraph 0036)
wherein the detection area has a special detection area in which detections by the activation detection processing unit and the protection detection processing unit are performed, and (Eubelen: see the surveillance area 20 (i.e., special detection area) that is within the monitoring zone of both the microwave detector 10 and the infrared curtain detector 12 as illustrated in figure 1 and as described in paragraphs 0034, 0035; “As the signals of both detectors 10 and 12 are fed into the micro-controller 14, it is possible to trigger the IR presence detection only when there has been some movements detected by the microwave detector 10. For a single output detector, this approach has the advantage of preventing the sensor 8 from detecting undesired ground variations if nobody has entered the motion detection field (surveillance area 22) first.” Paragraph 0033)
wherein, in a special detection area, the sensor controller or the door controller  (Sasaki: see the zones 16, 42 as illustrated in figure 2 and as described in paragraph 0058; “The light beams emitted and received by the light emitter-receiver section 20 form an optical detection zone 42. The optical detection zone 42 extends between the sensor 2 and the floor 4. (See FIGS. 1 and 2, for example.) The optical detection zone 42 functions as a safeguard zone for detecting a pedestrian standing near the door 4.” Paragraph 0048; “A door owner may desire that the door 4 be opened earlier by so setting the radio-wave transmitter-receiver section 12 as to be able to detect a pedestrian P at a location relatively remote from the door 4. For that purpose, the angle of the center line of the radio-wave detection zone 16 with respect to the door surface 4a may be set larger, e.g. 45.degree..” paragraph 0059)
uses a result of detection by the activation detection processing unit for drive control of the door when the door is in a closed position, and (Sasaki: see the detection by the activation zone detection S3 and the disregarding of the safeguard zone detection S5 via the safeguard zone evaluation S7 if the door is closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is not OFF, that is, if the door 4 is in the closed position, the processing advances from Step S23 to Step S27, where the result of detection in the safeguard zone 42 is made invalidat, and the safeguard zone evaluation processing is ended.” Paragraph 0077; see the use of the activation zone detection S3 for controlling the door as illustrated in figure 14; “On the other hand, if the result of detection obtained in Step S5 is invalidated in Step S7, the presence or absence of an object is judged based only on the result of detection obtained in Step S3.” Paragraph 0073; “According to the above-described second embodiment, if raindrops or snowflakes are erroneously detected as a pedestrian, the result of detection in the safeguard zone 42 when the door 4 is in the closed position is ignored and is not reflected in the sensor output. Accordingly, erroneous operation of the automatic door which would be caused by external disturbance, such as rain and snow, can be reduced.” Paragraph 0078; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055; Eubelen: see the microwave detector 10 as illustrated in figure 1 and as described in paragraphs 0029, 0030; “To overcome this problem, the invention suggests the following approach: the microwave detector 10 can use a Doppler signal in two ways: process the parallel traffic rejection algorithm to obtain the pattern A. Use simultaneously the normal Doppler detection algorithm to obtain detection pattern B. The IR detector 12 is covering pattern C. The sensor 8 can be programmed to behave as follows:” paragraph 0042)
uses a result of detection by the protection detection processing unit h for the drive control of the door when the door is in a position other than the closed position. (Sasaki: see the detection by the activation zone detection S3 and the safeguard zone detection S5 if the door is not closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is OFF, that is, if the door 4 is not in its closed position, the processing by the CPU 50 advances to Step S25, in which the result of detection in the safeguard zone 42 is made valid, and the safeguard zone evaluation processing shown in FIG. 15 is ended.” Paragraph 0077; see the use of the activation zone detection S3 and the safeguard zone detection S5 for controlling the door as illustrated in figure 14; “After the execution of Step S7, the CPU 50 executes judgment processing in Step 9 to judge whether or not an object is present in at least one of the activation and safeguard zones 16 and 42. Specifically, if the result of detection made in Step S5 has been validated in Step S7, the CPU 50 makes a judgment as to whether or not there is an object, based on both of the results of detection obtained in Steps S3 and S5.” Paragraph 0073; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055; Eubelen: see the infrared curtain detector 12 as illustrated in figure 1 and as described in paragraphs 0029, 0030; “In the embodiment of FIG. 1, the microwave motion detection will occur first, followed by the IR presence detection when the target reaches the door threshold. Both detectors 10 and 12 have different detection properties and surveillance or detection areas 20 and 22, respectively, that make the overall information received by a micro-controller 14 of the sensor 8 richer. The sensor 8 is provided with a first output 11 and a second output 18 for an automatic door--not shown.” Paragraph 0030; “The sensor 8 can then be configured to provide movement detection on the IR curtain 20, and quasi-presence on the microwave detector 12 by activating a high sensitivity slow movement detection mode.” Paragraph 0036)
One of ordinary skill in the art would have recognized that applying the known technique of Sasaki, namely, a composite sensor for use with automatic doors with the known techniques of Eubelen, namely, a sensor for use with automatic doors, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Sasaki to use various detection techniques along with other detection for automatic door control with the teachings of Eubelen to use various detection techniques for automatic door control would have been recognized by those of ordinary skill in the art as resulting in an improved automatic door control (i.e., using various detectors for automatic door control of Sasaki based on the teachings of using various detectors in Eubelen).

Claim 8:
The cited prior art describes the automatic door system of claim 7, 
wherein the detection area further includes  (Sasaki: see the zones 16, 42 as illustrated in figure 2 and as described in paragraph 0058; “The light beams emitted and received by the light emitter-receiver section 20 form an optical detection zone 42. The optical detection zone 42 extends between the sensor 2 and the floor 4. (See FIGS. 1 and 2, for example.) The optical detection zone 42 functions as a safeguard zone for detecting a pedestrian standing near the door 4.” Paragraph 0048; “A door owner may desire that the door 4 be opened earlier by so setting the radio-wave transmitter-receiver section 12 as to be able to detect a pedestrian P at a location relatively remote from the door 4. For that purpose, the angle of the center line of the radio-wave detection zone 16 with respect to the door surface 4a may be set larger, e.g. 45.degree..” paragraph 0059)
an activation detection area in which detection only by the activation detection processing unit is performed, and (Sasaki: see the zone 16 as illustrated in figures 1, 2; “The transmission and reception of the radio wave produces a radio-wave detection zone 16 extending from the module 8 to the floor 14. The shape of the radio-wave detection zone 18 is dependent on the directivity pattern of the antenna 10, and its width dimension is larger than the width of the door 4, as shown in FIG. 2. The radio-wave transmitter-receiver section 12 detects a moving article in the radio-wave detection zone 16, e.g. a pedestrian moving toward the door 4. Upon detection of the moving object, e.g. a pedestrian, by the radio-wave transmitter-receiver section 12, the door 4 is opened. The radio-wave detection zone 16 is an activation zone for opening the door 4.” Paragraph 0042)
the special detection area is disposed closer to the door than the activation detection area. (Sasaki: see the zone 42 closer to the door than the zone 16 as illustrated in figures 1, 2)

Claim 10:
Sasaki does not explicitly describe fixed wall side detection as described below.  However, Eubelen teaches the fixed wall side detection as described below.  
The cited prior art describes the automatic door system of claim 7, wherein the sensor controller or the door controller further comprises: 
a fixed-wall side detection processing unit detecting a person or an object in the vicinity of a fixed wall of the door, (Eubelen: see the trajectories #3 and #4 of the pedestrians moving parallel and close to the door wall as illustrated in figure 2 and as described in paragraphs 0045, 0046; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)
wherein the detection area includes a third special detection area in which detections by the fixed-wall side detection processing unit and the protection detection processing unit are performed, (Eubelen: see the trajectories #3 and #4 of the pedestrians moving parallel and close to the door wall utilizes the zones 20, 22 as illustrated in figures 1, 2 and as described in paragraphs 0045, 0046; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)
wherein in the third special detection area, the sensor controller or the door controller uses a result of detection by the fixed-wall side detection processing unit for drive control of the door when the door is moving to a fully-opened position, and (Eubelen: “If the door operator has two inputs, the infrared curtain detector 12 output signal will then be connected to the motion detection input of the door and the microwave detector 10 will be connected to the safety detection input of the door.” Paragraph 0037; “signals of both detectors 10 and 12 are fed into the micro-controller 14” paragraph 0033; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)
uses a result of detection by the protection detection processing unit for the drive control of the door except when the door is moving to the fully-opened position. (Sasaki: see the detection by the activation zone detection S3 and the safeguard zone detection S5 if the door is not closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is OFF, that is, if the door 4 is not in its closed position, the processing by the CPU 50 advances to Step S25, in which the result of detection in the safeguard zone 42 is made valid, and the safeguard zone evaluation processing shown in FIG. 15 is ended.” Paragraph 0077; see the use of the activation zone detection S3 and the safeguard zone detection S5 for controlling the door as illustrated in figure 14; “After the execution of Step S7, the CPU 50 executes judgment processing in Step 9 to judge whether or not an object is present in at least one of the activation and safeguard zones 16 and 42. Specifically, if the result of detection made in Step S5 has been validated in Step S7, the CPU 50 makes a judgment as to whether or not there is an object, based on both of the results of detection obtained in Steps S3 and S5.” Paragraph 0073; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055)
Sasaki and Eubelen are combinable for the same rationale as set forth above with respect to claim 7.

Claim 12:
The cited prior art describes a method of controlling an automatic door system, comprising: (Sasaki: “The present invention relates to a door sensor which detects an object in the vicinity of, for example, an automatic door, and more particularly to a composite door sensor including sensors for detecting an object by means of radio waves and light.” Paragraph 0001)
performing, in a special detection area that is a part of a detection area for (Sasaki: see the zones 16, 42 as illustrated in figure 2 and as described in paragraph 0058; “The light beams emitted and received by the light emitter-receiver section 20 form an optical detection zone 42. The optical detection zone 42 extends between the sensor 2 and the floor 4. (See FIGS. 1 and 2, for example.) The optical detection zone 42 functions as a safeguard zone for detecting a pedestrian standing near the door 4.” Paragraph 0048; “A door owner may desire that the door 4 be opened earlier by so setting the radio-wave transmitter-receiver section 12 as to be able to detect a pedestrian P at a location relatively remote from the door 4. For that purpose, the angle of the center line of the radio-wave detection zone 16 with respect to the door surface 4a may be set larger, e.g. 45.degree..” paragraph 0059)
detecting a person or an object, detection by an activation detection processing unit that detects a person or an object is performed when a door is in a closed position, and (Sasaki: see the detection by the activation zone detection S3 and the disregarding of the safeguard zone detection S5 via the safeguard zone evaluation S7 if the door is closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is not OFF, that is, if the door 4 is in the closed position, the processing advances from Step S23 to Step S27, where the result of detection in the safeguard zone 42 is made invalidat, and the safeguard zone evaluation processing is ended.” Paragraph 0077)
using a result of the detection for drive control of the door; and (Sasaki: see the use of the activation zone detection S3 for controlling the door as illustrated in figure 14; “On the other hand, if the result of detection obtained in Step S5 is invalidated in Step S7, the presence or absence of an object is judged based only on the result of detection obtained in Step S3.” Paragraph 0073; “According to the above-described second embodiment, if raindrops or snowflakes are erroneously detected as a pedestrian, the result of detection in the safeguard zone 42 when the door 4 is in the closed position is ignored and is not reflected in the sensor output. Accordingly, erroneous operation of the automatic door which would be caused by external disturbance, such as rain and snow, can be reduced.” Paragraph 0078; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055)
the activation detection processing unit being provided in a sensor controller or a door controller, (Sasaki: “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055; “FIG. 3 shows a general structure of control blocks in the auxiliary sensor. As illustrated, the auxiliary sensor 5 further comprises a receiver unit 53 which is capable of receiving detection signals from the auxiliary sensors 51, 52, and a controller unit 54, as control means, which controls the opening/closing action of the door segments 1, based on a received signal which is supplied from the receiver unit 53. Specifically, based on the transmission timing of detection signals produced by the auxiliary sensors 51, 52, the controller unit 54 distinguishes whether an object (e.g. a person) locates on the track 10 or whether it is off the track 10 and situates in a vicinity thereof. According to this distinction, the controller unit 54 controls the opening/closing action of the door segments 1.” Paragraph 0045)
the sensor controller detecting a person or an object based on a signal output from (Sasaki: see the controller unit 54 as illustrated in figure 3 and as described in paragraph 0045; “FIG. 3 shows a general structure of control blocks in the auxiliary sensor. As illustrated, the auxiliary sensor 5 further comprises a receiver unit 53 which is capable of receiving detection signals from the auxiliary sensors 51, 52, and a controller unit 54, as control means, which controls the opening/closing action of the door segments 1, based on a received signal which is supplied from the receiver unit 53. Specifically, based on the transmission timing of detection signals produced by the auxiliary sensors 51, 52, the controller unit 54 distinguishes whether an object (e.g. a person) locates on the track 10 or whether it is off the track 10 and situates in a vicinity thereof. According to this distinction, the controller unit 54 controls the opening/closing action of the door segments 1.” Paragraph 0045)
a detector that comprises an emitter and a receiver, (Sasaki: see the light emitter 22 and the light receiver 30 as illustrated in figure 4 and as described in paragraphs 0044, 0047)
the detector outputting the signal based on an amount of light which is emitted from the emitter to a detection area and is received by the receiver, (Sasaki: see the processing of the signals by the CPU 50 as illustrated in figure 5 and as described in paragraphs 0054, 0055; “As shown in FIG. 5, the light emitter 22 is driven by a driver circuit 44 in the light emitter-receiver section 20. The light receiver 30 is driven by a driver circuit 46 in the light emitter-receiver section 20. Received-light representative signals outputted from the respective light receiving devices 32a through 32g are amplified in an amplifier circuit 48 in the light emitter-receiver section 20 and applied to control means, e.g. a CPU 50. The driver circuits 44 and 46 are controlled by the CPU 50. A received-radio-wave representative signal from the radio-wave transmitter-receiver section 12 is amplified in an amplifier circuit 52 in the radio-wave transmitting-receiving module 8, and is applied to the CPU 50.” Paragraph 0054)
the door controller open/close controlling the door based on a result of detection of a person or an object; and (Sasaki: “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055; “FIG. 3 shows a general structure of control blocks in the auxiliary sensor. As illustrated, the auxiliary sensor 5 further comprises a receiver unit 53 which is capable of receiving detection signals from the auxiliary sensors 51, 52, and a controller unit 54, as control means, which controls the opening/closing action of the door segments 1, based on a received signal which is supplied from the receiver unit 53. Specifically, based on the transmission timing of detection signals produced by the auxiliary sensors 51, 52, the controller unit 54 distinguishes whether an object (e.g. a person) locates on the track 10 or whether it is off the track 10 and situates in a vicinity thereof. According to this distinction, the controller unit 54 controls the opening/closing action of the door segments 1.” Paragraph 0045)
performing, in the special detection area, (Sasaki: see the zones 16, 42 as illustrated in figure 2 and as described in paragraph 0058; “The light beams emitted and received by the light emitter-receiver section 20 form an optical detection zone 42. The optical detection zone 42 extends between the sensor 2 and the floor 4. (See FIGS. 1 and 2, for example.) The optical detection zone 42 functions as a safeguard zone for detecting a pedestrian standing near the door 4.” Paragraph 0048; “A door owner may desire that the door 4 be opened earlier by so setting the radio-wave transmitter-receiver section 12 as to be able to detect a pedestrian P at a location relatively remote from the door 4. For that purpose, the angle of the center line of the radio-wave detection zone 16 with respect to the door surface 4a may be set larger, e.g. 45.degree..” paragraph 0059)

Sasaki does not explicitly describe an activation detection processing unit and a protection detection processing unit as described below.  However, Eubelen teaches the activation detection processing unit and the protection detection processing unit as described below.  
detection by a protection detection processing unit that has a higher detection sensitivity for the person or the object than the activation detection processing unit when the door is in a position other than the closed position, and (Sasaki: see the detection by the activation zone detection S3 and the safeguard zone detection S5 if the door is not closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is OFF, that is, if the door 4 is not in its closed position, the processing by the CPU 50 advances to Step S25, in which the result of detection in the safeguard zone 42 is made valid, and the safeguard zone evaluation processing shown in FIG. 15 is ended.” Paragraph 0077; Eubelen: see the microwave detector 10 as illustrated in figure 1 and as described in paragraphs 0029, 0030; “To overcome this problem, the invention suggests the following approach: the microwave detector 10 can use a Doppler signal in two ways: process the parallel traffic rejection algorithm to obtain the pattern A. Use simultaneously the normal Doppler detection algorithm to obtain detection pattern B. The IR detector 12 is covering pattern C. The sensor 8 can be programmed to behave as follows:” paragraph 0042; see the infrared curtain detector 12 as illustrated in figure 1 and as described in paragraphs 0029, 0030; “In the embodiment of FIG. 1, the microwave motion detection will occur first, followed by the IR presence detection when the target reaches the door threshold. Both detectors 10 and 12 have different detection properties and surveillance or detection areas 20 and 22, respectively, that make the overall information received by a micro-controller 14 of the sensor 8 richer. The sensor 8 is provided with a first output 11 and a second output 18 for an automatic door--not shown.” Paragraph 0030; “The sensor 8 can then be configured to provide movement detection on the IR curtain 20, and quasi-presence on the microwave detector 12 by activating a high sensitivity slow movement detection mode.” Paragraph 0036)
using a result of the detection for the drive control of the door, the protection detection processing unit being provided in the sensor controller or the door controller. (Sasaki: see the use of the activation zone detection S3 and the safeguard zone detection S5 for controlling the door as illustrated in figure 14; “After the execution of Step S7, the CPU 50 executes judgment processing in Step 9 to judge whether or not an object is present in at least one of the activation and safeguard zones 16 and 42. Specifically, if the result of detection made in Step S5 has been validated in Step S7, the CPU 50 makes a judgment as to whether or not there is an object, based on both of the results of detection obtained in Steps S3 and S5.” Paragraph 0073; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055; Eubelen: see the sensor 8 with the detectors 10, 12 and micro-controller 14 as illustrated in figure 1 and as described in paragraph 0037; see the surveillance area 20 (i.e., special detection area) that is within the monitoring zone of both the microwave detector 10 and the infrared curtain detector 12 as illustrated in figure 1 and as described in paragraphs 0034, 0035; “As the signals of both detectors 10 and 12 are fed into the micro-controller 14, it is possible to trigger the IR presence detection only when there has been some movements detected by the microwave detector 10. For a single output detector, this approach has the advantage of preventing the sensor 8 from detecting undesired ground variations if nobody has entered the motion detection field (surveillance area 22) first.” Paragraph 0033)
Sasaki and Eubelen are combinable for the same rationale as set forth above with respect to claim 7.


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0160318 (Sasaki) in view of U.S. Patent Application Publication No. 2006/0187037 (Eubelen) and further in view of U.S. Patent Application Publication No. 2002/0157314 (Takada).


Claim 9:
Sasaki and Eubelen do not explicitly describe track detection as described below.  However, Takada teaches the track detection as described below.  
The cited prior art describes the automatic door system of claim 7, wherein the sensor controller or the door controller further comprises: 
a doorway detection processing unit detecting a person or an object on a track of the door, (Takada: “In order to achieve the above object, the present invention employs a pair of sensors whose detection areas cross each other on the track or in a space vertically above the track. With such sensors, recognition of an object (e.g. a person) that locates on the track takes place when both of the sensors produce detection signals. Thus, the present invention improves reliability in an object detection operation on the track.” Paragraph 0013)
wherein the detection area includes a second special detection area in which detections by the doorway detection processing unit and the protection detection processing unit are performed, and (Takada: see the check for both auxiliary signals indicating that a person is in the detection areas A1, A2, B1, B2 as illustrated in figure 2 and as described in paragraphs 0052, 0053; “If the door segments 1 are open in the step ST1, follow YES to the step ST2 and judge whether detection signals are produced by only one of the auxiliary sensors 51 (52). Namely, the step ST2 is to judge whether a person or the like has entered the vicinity of the track 10 (the detection areas covered by only one of the auxiliary sensors 51 (52)). If the detection signals come from only one of the auxiliary sensors (follow YES), then a first timer is allowed to start counting (the step ST3). The first timer is equipped in the controller unit 54 and arranged to time out after a predetermined time (e.g. 5 seconds). After the first timer starts the count, the controller unit 54 judges whether detection signals are produced by both of the auxiliary sensors 51, 52 (the step ST4). The situation where detection signals are produced by both auxiliary sensors 51, 52 is understood to indicate the presence of a person or the like at the cross areas 11. In other words, the detection operation in the step ST4 is focused on the cross areas 11, thereby judging whether the person or the like has advanced onto the track 10. If the process follows YES, the door segments 1 are kept in the open state, based on the judgement that a person or the like locates on the track 10 (the step ST5).” Paragraph 0048)
wherein, in the second special detection area, the sensor controller or the door controller uses a result of detection by the protection detection processing unit for drive control of the door when the door is in a fully opened position, and (Takada: see the check to see if the door is open ST1 as illustrated in figure 4; “To begin with, in the step ST1, the unit 54 judges whether the door segments 1 are open under the operation of the activation sensors. If the door segments 1 are not open, detection signals produced by the auxiliary sensors 51, 52 are cancelled. Accordingly, it is possible to avoid a misoperation which occurs when the auxiliary sensors 51, 52 detect the door segments 1. In addition, while the automatic door is switched on, the auxiliary sensors 51, 52 observe the condition of the floor 12 within the detection areas A1, A2, B1, B2.” Paragraph 0047)
uses a result of detection by the doorway detection processing unit for the drive control of the door when the door is in a position other than the fully-opened position. (Sasaki: see the detection by the activation zone detection S3 and the safeguard zone detection S5 if the door is not closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is OFF, that is, if the door 4 is not in its closed position, the processing by the CPU 50 advances to Step S25, in which the result of detection in the safeguard zone 42 is made valid, and the safeguard zone evaluation processing shown in FIG. 15 is ended.” Paragraph 0077; see the use of the activation zone detection S3 and the safeguard zone detection S5 for controlling the door as illustrated in figure 14; “After the execution of Step S7, the CPU 50 executes judgment processing in Step 9 to judge whether or not an object is present in at least one of the activation and safeguard zones 16 and 42. Specifically, if the result of detection made in Step S5 has been validated in Step S7, the CPU 50 makes a judgment as to whether or not there is an object, based on both of the results of detection obtained in Steps S3 and S5.” Paragraph 0073; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055)
One of ordinary skill in the art would have recognized that applying the known technique of Sasaki, namely, a composite sensor for use with automatic doors and the known techniques of Eubelen, namely, a sensor for use with automatic doors, with the known techniques of Takada, namely, automatic door sensor, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Sasaki to use various detection techniques along with other detection for automatic door control and the teachings of Eubelen to use various detection techniques for automatic door control with the teachings of Takada to use track detection for automatic door control would have been recognized by those of ordinary skill in the art as resulting in an improved automatic door control (i.e., using track detection for automatic door control of Sasaki based on the teachings of using various detectors in Eubelen  and the teachings of using track detection in Takada).

Claim 11:
Sasaki and Eubelen do not explicitly describe a timer as described below.  However, Takada teaches the timer as described below.  
The cited prior art describes the automatic door system of claim 7. wherein in the detection by the protection detection processing unit, a stationary object detection time, which is time from when a person or an object is detected to when the detected person or object is determined as a stationary object and excluded from a detection target, is longer than a stationary object detection time in the detection by the activation detection processing unit. (Takada: see the first time and the second timer as illustrated in figure 4; “Incidentally, after the process follows YES in the step ST2, the person or the like may have stopped at the same place and have not advanced onto the track 10, or he/she may have moved away from the door segments 1. In this case, the first timer is allowed to start counting in the step ST3, and, in the meantime, the process goes to the step ST4 and the step ST8. Finally, when the first timer times out, the unit 54 closes the door segments 1.” Paragraph 0051; “If the detection signals come from only one of the auxiliary sensors (follow YES), then a first timer is allowed to start counting (the step ST3). The first timer is equipped in the controller unit 54 and arranged to time out after a predetermined time (e.g. 5 seconds).” Paragraph 0048; “The second timer is arranged to time out after a predetermined time (e.g. 3 seconds).” Paragraph 0049)
Sasaki, Eubelen, and Takada are combinable for the same rationale as set forth above with respect to claim 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher E. Everett/Primary Examiner, Art Unit 2116